Appeal Dismissed and Memorandum Opinion filed December 5, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00644-CV

                   IN THE INTEREST OF E.D.S., A CHILD

                    On Appeal from the 245th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-24757

                          MEMORANDUM OPINION
      This is an appeal from an order signed June 7, 2019 in a suit to modify the
parent-child relationship. The notice of appeal was filed August 21, 2019. No clerk’s
record has been filed. The clerk responsible for preparing the record in this appeal
informed the court that appellant, M.S., did not make arrangements to pay for the
record. On October 14, 2019, the court notified all parties of the court’s intention to
dismiss the appeal for want of prosecution unless, within fifteen days, appellant paid
or made arrangements to pay for the record and provided this court with proof of
payment. See Tex. R. App. P. 37.3(b). No such proof has been filed.
      Accordingly, the appeal is DISMISSED. See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case because appellant failed to comply with
notice from clerk requiring response or other action within specified time).

                                  PER CURIAM

Panel consists of Justice Wise, Jewell, and Poissant.




                                         2